FILED
                           NOT FOR PUBLICATION
                                                                            MAY 13 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


GEORGE P. CHAPMAN, Jr. and                       No. 14-15927
BRENDA J. GULLY CHAPMAN,
                                                 D.C. No. 3:09-cv-00228-RCJ-VPC
              Plaintiffs - Appellants,

 v.                                              MEMORANDUM*

DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee, a German
national corporation; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                             for the District of Nevada
                Robert Clive Jones, Senior District Judge, Presiding

                             Submitted May 11, 2016**
                              San Francisco, California

Before: KLEINFELD, IKUTA, and WATFORD, Circuit Judges.

      1. The district court had jurisdiction to dismiss George and Brenda

Chapman’s wrongful foreclosure and quiet title claims for failure to state a claim

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                             Page 2 of 3
upon which relief could be granted. See Fed. R. Civ. P. 12(b)(6). A panel of this

court previously vacated the district court’s exercise of jurisdiction over these

claims because an unlawful detainer claim concerning the same res had been filed

earlier and was pending in state court at the time of removal. See Marshall v.

Marshall, 547 U.S. 293, 311 (2006). However, the panel also remanded the case to

the district court with instructions that it could choose to proceed if the state court

action had been terminated. Chapman v. Deutsche Bank National Trust Co., 531

F. App’x 832, 833 (9th Cir. 2013). Because the unlawful detainer claim had been

dismissed before the case was remanded, the district court permissibly elected to

reopen the proceedings pursuant to the panel’s instructions.

      The panel’s ruling did not unlawfully authorize the district court to proceed

with the case. Although the “prior exclusive jurisdiction” doctrine mandates that a

court abstain from exercising jurisdiction over in rem and quasi in rem actions

when a different court has already exercised jurisdiction over a claim pertaining to

the same res, the doctrine itself is prudential, not jurisdictional. See Sexton v.

NDEX West, LLC, 713 F.3d 533, 536 n.5 (9th Cir. 2013). The district court

correctly found that the statutory requirements for diversity jurisdiction were met

at the time the claims were removed, and this court affirmed that determination.

See Chapman v. Deutsche Bank National Trust Co., 651 F.3d 1039, 1045 n.2 (9th
                                                                           Page 3 of 3
Cir. 2011) (per curiam). Once abstention was no longer mandated, the district

court was free to exercise jurisdiction over the claims that were properly before it.

See Sexton, 713 F.3d at 537.

      2. Because the Chapmans have not challenged the merits of the district

court’s order dismissing their claims, we need not address those issues here.

      AFFIRMED.